UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14f-1 Information Statement Pursuant to Section 14(f) of the Securities Exchange Act of 1934 and Rule 14f-1 Promulgated Thereunder SINO-AMERICAN DEVELOPMENT CORPORATION (Exact name of registrant as specified in charter) Nevada (State or other Jurisdiction of Incorporation or Organization) 0-26760 (Commission File Number) 20-5065416 (IRS Employer Identification No.) 10900 Wilshire Boulevard, Suite 500 Los Angeles, California 90024 (Address of Principal Executive Offices and zip code) (310) 208-1182 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) , October 8, 2007 SINO-AMERICAN DEVELOPMENT CORPORATION INFORMATION STATEMENT PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1f-1 THEREUNDER GENERAL As used in this Information Statement, the terms "we", "us" and "our" refer to Sino-American Development Corporation, a Nevada corporation. All references to currency are stated in United States dollars unless otherwise indicated. This Information Statement is being delivered on or about October 9, 2007 to the holders of record of our common shares as of September 28, 2007. On September 27, 2007, we entered into an agreement and plan of reorganization (the “Agreement”) with Sino-American Holdings, Inc., a Nevada corporation and our wholly-owned subsidiary (“Sino-American Holdings”) to effectuate a spin-off of our real estate business to Sino-American Holdings. We closed the spin-off transaction pursuant to the Agreement on September 28, 2007. The Agreement contemplated that, immediately upon the closing of the spin-off transaction, and compliance with Section 14(f) of the Securities Exchange Act of 1934, as amended (“Exchange Act”), a new director would be appointed to our board of directors which, when appointed, will constitute the sole member of our board of directors. The new director is Mr. Silas Phillips, who will not be appointed until at least ten days after this Information Statement is mailed or delivered to all of our shareholders in compliance with Section 14(f) of the Securities Act of 1934, as amended, and Rule 14(f)-1 thereunder. THIS INFORMATION STATEMENT IS PROVIDED TO YOU FOR INFORMATION PURPOSES ONLY. WE ARE NOT SOLICITING PROXIES IN CONNECTION WITH THE ITEMS DESCRIBED IN THIS INFORMATION STATEMENT. YOU ARE URGED TO READ THIS INFORMATION STATEMENT CAREFULLY. YOU ARE NOT, HOWEVER, REQUIRED TO TAKE ANY ACTION. THE SPIN-OFF TRANSACTION Under the terms of the Agreement, on September 28, 2007, we transferred 100% of the capital stock of Town House Land Limited, a Hong Kong corporation (“Town House”) which holds all of the assets and liabilities of our entire business, including real estate development operations and real estate holdings in the United States and China, to Sino-American Holdings. After giving effect to the spin-off, Sino-American Holdings, a privately held Nevada corporation, acquired and now holds all of the assets and has assumed all of the liabilities of our real estate development business and properties, and we have become a public reporting company with no assets or liabilities. The Agreement and the transactions contemplated by it were unanimously approved by the boards of directors of Sino-American Holdings and Sino-American Development Corporation, respectively, on September 25, 2007. - 2 - Background In December 2006, we entered into a Stock Purchase Agreement with twenty-two accredited investors (collectively, the “Stockholders”) pursuant to which we issued 12,505,000 shares of our common stock, par value $0.001, in the aggregate to the Stockholders. The Stockholders concurrently entered into a separate Stock Purchase Agreement with four of our stockholders (collectively, the “Principals”), pursuant to which the Stockholders acquired all 25,005,042of the shares of our common stock held by the Principals.Immediately prior to the sale and transfer of their stock to the stockholders, the Principals held eighty-eight percent (88%) of our issued and outstanding stock. The Principals and the Stockholders agreed under the Stock Purchase Agreement that our business would be spun off, such that the Stockholders would acquire control over our company without any assets.Specifically, under the Stock Purchase Agreement, the parties agreed that immediately after the closing of any transaction (such as a reverse takeover transaction) whereby we acquire control and ownership of another company, we would at such time distribute and spin off all of the shares of Town House to our stockholders, excluding the Stockholders.The parties further agreed that in preparation for such reorganization, all of our assets and liabilities would be transferred to Town House, pursuant to an Assignment and Assumption Agreement. On January 11, 2007, we conducted a 17-to-1 reverse stock split of all of its shares of common stock. As a result, the Stockholders thereafter held an aggregate of 2,206,494 shares of our common stock, representing approximately 91.74% of the issued and outstanding common stock. The Assignment and Assumption Agreement was executed by the parties in December 2006, and our assets and liabilities were transferred to Town House. However, since the Stockholders took over majority control of us in December 2006, we have not been able to identify a company suitable for acquisition. Accordingly, in September 2007, the parties to the Stock Purchase Agreement agreed to effectuate a spin-off without conducting a simultaneous merger with another operating company, and that the parties would do so under an agreement and plan of reorganization (i.e., the Agreement).Pursuant to the Agreement, and we proceeded to form Sino-American Holdings as a wholly-owned subsidiary for purposes of conducting the spin-off.Prior to the spin-off, Sino-American Holdings had a total of 2,408,000 shares of common stock issued and outstanding, all of which was held by us as its parent company.Also prior to the spin-off, we had the exact same number of shares of common stock issued and outstanding, 2,408,000. The Agreement Pursuant to the Agreement: · All of the shares of common stock of Town House held by us have been transferred to Sino-American Holdings, which is now the successor-in-interest of all of our asset, liabilities and business; · For each one (1) share of our common stock held, its holder shall be entitled to receive one (1) share of Sino-American Holdings in the spin-off; · After the spin-off, we no longer hold any shares of Sino-American Holdings; - 3 - · At the closing of the spin-off, the Stockholders shall immediately (i) transfer 1,470,906 shares of Sino-American Holdings common stock received by them in the spin-off to the Principals, and (ii) transfer 735,588 shares of Sino-American Holdings common stock received by them in the spin-off to Sino-American Holdings for cancellation, and the Stockholders shall not retain any shares of Sino-American Holdings common stock; and · After the spin-off, the holders of our common stock (excepting the Stockholders) and the Principals shall collectively own 100% of the issued and outstanding shares of Sino-American Holdings. Additionally, under the Agreement, the Principals and Sino-American Holdings agreed to indemnify and hold us and the Stockholders harmless from any losses stemming from any breach of representations and warranties, failure to perform obligations, and tax and other liabilities incurred by us as a public reporting company during the period between the December 2006 stock purchase transaction with the Stockholders, and the effective date of the spin-off.The Principals also agreed to fully cooperate with us and furnish all information necessary in connection with our periodic reporting obligations for all periods between the December 2006 stock purchasetransaction and the closing of the spin-off.In addition, the Agreement included representation and warranties made by the Principals and Sino-American Holdings substantially equivalent to those made by the Principals in the stock acquisition in December 2006. Effect of the Spin-off As a result of the distribution of Sino-American Holdings common stock, our record stockholders (excepting the Stockholders) will hold shares in both the Registrant and Sino-American Holdingsas described in (A) and (B) below: The closing of the spin-off transaction occurred on September 28, 2007. - 4 - VOTING SECURITIES AND PRINCIPAL SHAREHOLDERS Voting Securities of our Company On September 28, 2007, there were 2,408,000common shares of our company issued and outstanding. Each common share entitles the holder thereof to one vote on each matter that may come before a meeting of our shareholders. Security Ownership of Certain Beneficial Owners and Management The following table sets forth certain information concerning the number of our common shares owned beneficially both prior to and after closing of the spin-off transaction as of September 28, 2007 by: (i) each person (including any group) known to us to own more than five percent (5%) of any class of our voting securities, (ii) each of our then current directors and named executive officers, and (iii) our then current officers and directors as a group. Unless otherwise indicated, the shareholders listed possess sole voting and investment power with respect to the common shares shown. - 5 - Beneficial Owners Name and Address of Beneficial Owner Amount and Nature of Beneficial Owner(1) Percent of Class Erick E. Richardson 10900 Wilshire Boulevard, Suite 500 Los Angeles, CA 90024 1,223,473 (2) 55.45% Nimish Patel 10900 Wilshire Boulevard, Suite 500 Los Angeles, CA 90024 165,211 (2) 7.49% Mark Abdou 10900 Wilshire Boulevard, Suite 500 Los Angeles, CA 90024 146,854 (2) 6.66% Silas Phillips 10900 Wilshire Boulevard, Suite 500 Los Angeles, CA 90024 0 0% Fang Zhong 1427 West Valley Boulevard, Suite 101 Alhambra, CA 91803 0 (2) 0% Fang Wei Feng 1427 West Valley Boulevard, Suite 101 Alhambra, CA 91803 0 (2) 0% Fang Wei Jun 1427 West Valley Boulevard, Suite 101 Alhambra, CA 91803 0 (2) 0% Hu Min 1427 West Valley Boulevard, Suite 101 Alhambra, CA 91803 0 (2) 0% All Officers and Directors as a Group (5 persons) 0 0% (1) Under Rule 13d-3, a beneficial owner of a security includes any person who, directly or indirectly, through any contract, arrangement, understanding, relationship, or otherwise has or shares: (i) voting power, which includes the power to vote, or to direct the voting of shares; and (ii) investment power, which includes the power to dispose or direct the disposition of shares. Certain shares may be deemed to be beneficially owned by more than one person (if, for example, persons share the power to vote or the power to dispose of the shares). In addition, shares are deemed to be beneficially owned by a person if the person has the right to acquire the shares (for example, upon exercise of an option) within 60 days of the date as of which the information is provided. In computing the percentage ownership of any person, the amount of shares outstanding is deemed to include the amount of shares beneficially owned by such person (and only such person) by reason of these acquisition rights. As a result, the percentage of outstanding shares of any person as shown in this table does not necessarily reflect the person's actual ownership or voting power with respect to the number of shares of common stock actually outstanding. - 6 - (2) Pursuant to the terms of the December 2006 stock purchase agreement, twenty-two accredited investors, including Erick E. Richardson, Nimish Patel and Mark Abdou, acquired all of our common stock held by Fang Zhong, Fang Wei Feng, Fang Wei Jung and Hu Min, and we additionally issued 12,505,000 shares of our common stock to these investors. Change in Majority of Directors There will be a change in the majority of our directors pursuant to the Agreement. After compliance with applicable corporate and securities laws, our board of directors will be comprised of Mr. Silas Phillips as the sole director. DIRECTORS AND EXECUTIVE OFFICERS As a condition to the closing of the spin-off pursuant to the Agreement, the parties agreed that all of the directors and officers prior to the spin-off would resign, and Mr. Silas Phillips would be appointed the sole director and officer following the spin-off. Mr. Phillips, however, will not take office as the sole director (and the change in the majority of directors will not take effect) until at least ten days after this Information Statement is mailed or delivered to all of our shareholders in compliance with Section 14(f) of the
